                          UNITED STATES BANKRUPTCY COURT

                                 DISTRICT OF NEW MEXICO

In re:

SLYVIA MARIE BYRNES,                                                No. 20-12086-t7

         Debtor.

BARRY J. BYRNES,

         Plaintiff,

v.                                                                  Adv. No. 20-1070-t
                                                                    (consolidated)

SYLVIA MARIE BYRNES,

         Defendant.

                                            OPINION

         Before the Court is the defendant’s motion to dismiss count two of plaintiff’s amended

complaint for failure to state a claim. The count has to do with a “reverse mortgage” loan the

parties took out a number of years ago on their house. To avoid default, the parties must pay

property taxes, insurance, maintenance costs, etc. This they did for a number of years, but

defendant moved out of the house in February 2020 and stopped paying any of the reverse

mortgage expenses. Plaintiff now lives alone in the house and is paying all the expenses. In count

two he contends that defendant’s refusal to pay any expenses is actionable, and that the resulting

debt is nondischargeable. Having considered the parties’ arguments and the relevant law, the Court

concludes that count two fails to state a claim upon which relief can be granted.




 Case 20-01070-t       Doc 72    Filed 07/02/21     Entered 07/02/21 08:51:10 Page 1 of 12
A.       Facts.1

         For the purpose of ruling on the motion, the following factual allegations from the amended

complaint are accepted as true.

         Plaintiff Barry Byrnes, 78, is the estranged husband of defendant Sylvia Byrnes, 77. Mr.

Byrnes is retired and lives off of his social security and 401k distributions. Mrs. Byrnes also draws

social security but continues to work.

         During their marriage the Byrneses bought a house at 1857 Paisano Road, Las Cruces, New

Mexico. At some point (it is unclear when), they obtained a “reverse mortgage” loan from a private

lender, insured by the United State Department of Housing and Urban Development (HUD). 2 The

loan is secured by a Home Equity Conversion Mortgage (“HECM”) encumbering their house.

While the loan accrues interest, there is no repayment obligation until the last surviving spouse

dies, at which point the loan becomes due and payable. In the meantime, to avoid default the

Byrneses must pay all real estate taxes and other assessments, property insurance, utilities, and

home maintenance costs (together, the “HECM expenses” or “HECM obligations”).

         In July 2018 the Byrneses had a heated argument. Mrs. Byrnes called the police and

reported that Mr. Byrnes had assaulted her and committed domestic abuse. Mr. Byrnes was

arrested. Under the terms of his release and a state court order of protection, Mr. Byrnes had to

move out of the house until July 2019. Mr. Byrnes moved back in when he was allowed to do so.

Mrs. Byrnes moved out of the house in February 2020 and now lives with their son and his family.




1
  The Court takes judicial notice of its docket. See St. Louis Baptist Temple, Inc. v. Fed. Deposit
Ins. Corp., 605 F.2d 1169, 1172 (10th Cir. 1979) (a court may sua sponte take judicial notice of
its docket).
2
  See 12 U.S.C. § 1715z-20 (governing HUD’s insurance of home equity conversion mortgages
for elderly homeowners); 24 C.F.R. § 206 (regulations governing the HECM).


                                                -2-
    Case 20-01070-t     Doc 72     Filed 07/02/21 Entered 07/02/21 08:51:10 Page 2 of 12
Mr. Byrnes lives alone in the house. Although the Byrneses live apart and are estranged, they are

not legally separated, nor has either filed for divorce.

         Mrs. Byrnes paid her share of the HECM expenses while she lived at the house but stopped

paying when she moved out. Since then, Mr. Byrnes has paid all the expenses. 3

         Mrs. Byrnes filed this chapter 7 bankruptcy case on October 30, 2020. Clarke Coll, the

chapter 7 trustee, filed a “no asset” report on January 12, 2021. Mrs. Byrnes received a discharge

on March 11, 2021, and the bankruptcy case was closed.

         On the petition date, Mrs. Byrnes was a defendant in a state court action filed by Mr.

Byrnes. Mr. Byrnes removed the action to bankruptcy court on November 18, 2020. He also filed

an adversary proceeding seeking a determination that any judgment he obtained in the removed

action would be nondischargeable.

         The Court consolidated the adversary proceedings and Mr. Byrnes filed an amended

complaint that combined his claims against Mrs. Byrnes with his nondischargeability claims. The

amended complaint contains two counts. In count one, Mr. Byrnes asserts claims for defamation

and intentional infliction of emotional distress, related to the 2018 argument and Mrs. Byrnes’

report of assault and domestic abuse. Mr. Byrnes asks that any judgment on the claim be declared

nondischargeable.

         Count two deals with Mrs. Byrnes’ alleged obligation to pay “her share” of HECM

expenses and whether that obligation is nondischargeable. Mr. Byrnes alleges that when Mrs.

Byrnes voluntarily moved from the marital residence in early 2020, she “openly and unequivocally

repudiated” her responsibility for future HECM expenses and refuses to pay them. Mr. Byrnes



3
 These expenses include pest control, utilities, maintenance costs for a domestic well, and trash
removal, real estate taxes, property insurance, home maintenance expenses, and farmland
assessments. Since Debtor moved out, Mr. Byrnes has paid more than $6,000 for these expenses.


                                                -3-
    Case 20-01070-t    Doc 72      Filed 07/02/21 Entered 07/02/21 08:51:10 Page 3 of 12
alleges that he will not be able to pay all HECM expenses indefinitely. He alleges that without

Mrs. Byrnes’ contribution, he likely will default under the HECM, eventually losing the house.

Mr. Byrnes does not allege that there is any equity in the house. 4

         Mr. Byrnes alleges that the HECM expenses constitute “contract and/or domestic support

obligations” owed by Mrs. Byrnes to him. Mr. Byrnes seeks a money judgment against Mrs.

Byrnes to compensate him for his overpayment of past HECM expenses. He also asks for a

declaratory judgment that Mrs. Byrnes is obligated to pay “her share” of future HECM expenses.

Finally, he asks that the judgment be declared nondischargeable under §§ 523(a)(5), (6), (7), and/or

(15).5

         In the motion to dismiss, Mrs. Byrnes argues that Mr. Byrnes has not stated a claim that

her alleged obligation to him for HECM expenses is nondischargeable. 6

B.       Law Governing a Motion to Dismiss.

         Federal Rule of Civil Procedure 8(a)(2)7 requires a complaint to include “a short and plain

statement of the claim showing that the pleader is entitled to relief[.]” A complaint that does not

satisfy this standard is subject to dismissal under Federal Rule of Civil Procedure 12(b)(6) 8 for

failure to state a claim. In considering a motion to dismiss, the Court considers whether the

complaint “contain[s] sufficient factual matter, accepted as true, to state a claim to relief that is

plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “[T]he tenet that a court must



4
  Mrs. Byrnes bankruptcy schedules disclose a house value of $300,000 and a reverse mortgage
balance of $662,000.
5
  Unless otherwise indicated all statutory references are to 11 U.S.C.
6
  There is no dispute that, if count two fails to state a claim for nondischargeability, then it must
be dismissed. See, e.g., In re Archdiocese of Santa Fe, 627 B.R. 916, 921-22 (Bankr. D.N.M. 2021)
(the automatic stay prevents the assertion of prepetition claims against a debtor, even if brought in
the bankruptcy court).
7
  Applicable this adversary proceeding pursuant to Fed. R. Bankr. P. 7008.
8
  Applicable to this adversary proceeding pursuant to Fed. R. Bankr. P. 7012(b).


                                                -4-
    Case 20-01070-t     Doc 72     Filed 07/02/21 Entered 07/02/21 08:51:10 Page 4 of 12
accept as true all of the allegations contained in a complaint is inapplicable to legal conclusions”

couched as assertions of fact. Id. The factual allegations cannot be conclusory. Iqbal, 556 U.S. at

687 (“The Federal Rules do not require courts to credit a complaint’s conclusory statements

without reference to its factual context.”); Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 557

(2007) (to the same effect); Wylie v. Zuni Public School District #89, 2014 WL 12785102, at *4

(D.N.M.) (citing Iqbal and Twombly, the district court dismissed a claim based on conclusory

allegations).

C.     Plaintiff’s § 523(a)(5) Claim.

       A chapter 7 discharge “does not discharge an individual debtor from any debt . . . for a

domestic support obligation.” § 523(a)(5). A “domestic support obligation” is:

       a debt that accrues before, on, or after the date of the order for relief in a case under
       this title . . . that is--
                (A) owed to or recoverable by--
                      (i) a spouse, former spouse, or child of the debtor . . . .
                (B) in the nature of alimony, maintenance, or support . . . of such spouse,
       former spouse, or child of the debtor . . . without regard to whether such debt is
       expressly so designated;
                (C) established or subject to establishment before, on, or after the date of
       the order for relief in a case under this title, by reason of applicable provisions of--
                      (i) a separation agreement, divorce decree, or property settlement
       agreement; [or]
                      (ii) an order of a court of record . . . .; and
                (D) not assigned to a nongovernmental entity . . . .

§ 101(14A). “In order for a debt to be considered a domestic support obligation, it must meet all

four requirements of section 101(14A).” In re Lopez, 405 B.R. 382, 384 (Bankr. S.D. Fla. 2009);

In re Taylor, 737 F.3d 670, 678 (10th Cir. 2013) (same). Among the requirements is that the

domestic support obligation must be in a marital or property settlement agreement or court order.

§ 101(14A)(C).




                                               -5-
 Case 20-01070-t       Doc 72     Filed 07/02/21 Entered 07/02/21 08:51:10 Page 5 of 12
         Mrs. Byrnes points out in her motion that no such agreement or order exists in this case.

Mr. Byrnes does not dispute that, but argues that this Court could enter a domestic support order,

thereby satisfying § 523(a)(5)(C). His amended complaint asks the Court to do just that with

respect to the HECM expenses.

         Mr. Byrnes’ argument must be overruled. Family law is the province of state courts, not

federal courts. Federal courts lack jurisdiction to adjudicate family law matters. See Ankenbrandt

v. Richards, 504 U.S. 689, 703 (1992) (under the “domestic relations exception” to federal court

jurisdiction, federal courts are divested of power to issue divorce and alimony decrees); see also

Elk Grove Unified Sch. Dist. v. Newdow, 542 U.S. 1, 12-13 (2004) (“The whole subject of the

domestic relations of husband and wife . . . belongs to the laws of the [s]tates” so it generally is

appropriate “for the federal courts to leave delicate issues of domestic relations to the state

courts.”). This rule applies to bankruptcy courts. See, e.g., In re Mac Donald, 755 F.2d 715, 717

(9th Cir. 1985) (“It is appropriate for bankruptcy courts to avoid incursions into family law matters

out of consideration of court economy, judicial restraint, and deference to our state court brethren

and their established expertise in such matters.”); In re White, 851 F.2d 170, 173 (6th Cir. 1988)

(same); In re Barnes, 279 F. App’x 318, 319 (5th Cir. 2008) (unpublished) (“In general, bankruptcy

courts owe state courts deference in domestic matters.”).

         Mr. Byrnes can easily file for divorce in state court and make his arguments about the

HECM obligations to the state court judge.9 He should do so.

         Even apart from the domestic relations exception to federal court jurisdiction, it would be

irresponsible for the Court to decide the parties’ obligations under the HECM. Domestic support




9
  The automatic stay does not apply to filing a petition for divorce. See § 362(b)(2). Furthermore,
the stay has terminated because the case has been closed and the assets abandoned. See § 362(c).


                                                -6-
    Case 20-01070-t     Doc 72     Filed 07/02/21 Entered 07/02/21 08:51:10 Page 6 of 12
obligations should be adjudicated in view of all relevant facts about the parties, not piecemeal. It

would be improper for this Court to decide whether Mrs. Byrnes owes Mr. Byrnes a domestic

support obligation of paying a portion of HECM expenses, but leave the rest of the marriage

dissolution to the state court. One court should do it all and it can’t be the bankruptcy court.

       If Mr. Byrnes is concerned that the bankruptcy discharge will preclude him from collecting

a domestic support obligation from Mrs. Byrnes, he need not be. Any order issued by the state

court in a divorce or separation proceeding would be a post-petition debt, unaffected by the

discharge. See, e.g., In re Arleaux, 229 B.R. 182, 186 (8th Cir. BAP 1999) (former spouse’s right

to alimony and child support accrued when the divorce decree was entered); In re Miller, 246 B.R.

559, 562 (Bankr. E.D. Tenn. 2000) (“Courts have consistently held that a debtor's obligation to a

former spouse under a postpetition divorce decree or settlement constitutes a postpetition debt and

is not dischargeable under § 727(b)”); In re Deemer, 360 B.R. 278, 282 (Bankr. N.D. Iowa 2007)

(“Debtor’s discharge . . . has no effect on the dissolution court’s post-discharge determination of

the equities between the parties regarding marital debts.”); In re Albert, 187 B.R. 697, 703 (Bankr.

D. Kan. 1995) (“postpetition payments due to a former spouse . . . are not debts until each payment

is due, and [they] are not subject to discharge under § 727(b)”).

       It should be noted that if Mr. Byrnes obtains a state court order that Mrs. Byrnes’ obligation

under the HECM is a domestic support obligation, no determination of nondischargeability would

be required from this Court. See § 523(c)(1). That requirement only applies to § 523(a)(2), (4), and

(6) debts.

       To summarize: a § 523(a)(5) claim requires a settlement agreement or support order; no

such agreement or order exists; this Court lacks jurisdiction to enter such an order and should not

do so piecemeal in any event; the discharge would not affect any support order Mr. Byrnes might




                                               -7-
 Case 20-01070-t       Doc 72     Filed 07/02/21 Entered 07/02/21 08:51:10 Page 7 of 12
obtain from state court; and the nondischargeable nature of such an order or agreement need not

be determined by this Court. The § 523(a)(5) claim will be dismissed.

D.      Plaintiff’s § 523(a)(6) Claim.

        “A discharge under section 727 . . . does not discharge an individual debtor from any debt

. . . for willful and malicious injury by the debtor to another entity or to the property of another

entity[.]” Section 523(a)(6). “Non-dischargeability under § 523(a)(6) requires proof of both”

willfulness and malice. In re Cardoza, 615 B.R. 901, 907 (Bankr. D.N.M. 2020), citing In re

Moore, 357 F.3d 1125, 1129 (10th Cir. 2004). As the Supreme Court explained in Kawaauhau v.

Geiger, 523 U.S. 57, 61 (1998), “[t]he word ‘willful’ in (a)(6) modifies the word ‘injury,’

indicating that nondischargeability takes a deliberate or intentional injury, not merely a deliberate

or intentional act that leads to injury.”

        In the complaint, Mr. Byrnes alleges that Mrs. Byrnes “openly and unequivocally

repudiated her responsibility” to pay her share of HECM expenses; “refused to contribute” to those

expenses, and “continues to refuse to pay anything towards” the expenses. He then states, in

conclusory fashion, that “[a] judgment is also exempted from discharge because the debtor is

willfully and maliciously trying to injure Plaintiff by refusing to pay domestic support obligations.

11 USC 523(a)(6).”

        Mr. Byrnes’ allegations may state a claim for breach of an implied contract or contribution.

They do not, however, state a claim for willful and malicious injury. Disregarding the improper,

conclusory allegation about “willfully and maliciously trying to injure Plaintiff,” Iqbal, 556 U.S.

at 687; Twombly, 550 U.S. at 557, the remaining allegations do not state a § 523(a)(6) claim. Mr.

Byrnes does not allege that Mrs. Byrnes repudiated her HECM obligations for the purpose of




                                                -8-
 Case 20-01070-t        Doc 72     Filed 07/02/21 Entered 07/02/21 08:51:10 Page 8 of 12
injuring him, nor that she did so maliciously.10 These are essential elements of the claim. See, e.g.,

In re Santry, 481 B.R. 824, 830 (Bankr. N.D. Ga. 2012) (the debtor’s “subjective state of mind and

whether [the debtor] intended to actually injure [the p]laintiff] is of primary importance” under

§ 523(a)(6)). Even assuming Mrs. Byrnes is obligated to Mr. Byrnes for HECM expenses (not a

foregone conclusion), without an intent to cause him financial harm, her “mere failure to pay [the]

obligation” would not be a “willful and malicious injury” under § 523(a)(6). See, e.g., In re

Marcella, 463 B.R. 212, 220 (Bankr. D. Conn. 2011) (mere failure to pay an obligation cannot be

a willful and malicious injury in and of itself); In re Lanum, 572 B.R. 917, 923 (Bankr. S.D. Iowa

2017) (same, quoting Marcella). Mr. Byrnes’ § 523(a)(6) claim must be dismissed. 11

E.     Plaintiff’s § 523(a)(7) Claim.

        “A discharge under section 727 of this title does not discharge an individual debtor from

any debt . . . for a fine, penalty, or forfeiture payable to and for the benefit of a governmental unit,

and is not compensation for actual pecuniary loss . . . .” Section 523(a)(7). For a debt to be

nondischargeable under § 523(a)(7), it must: (1) [a]rise as a punishment or sanction for some type

of wrongdoing by the debtor and not merely be an enhanced monetary remedy for what is

essentially a breach of contract, (2) not be compensation for actual pecuniary loss, (3) be payable

to a governmental unit, and (4) be for the benefit of a governmental unit. 4 Collier on Bankruptcy,

¶ 523.13[3]. Mr. Byrnes’ argument that his claim against Mrs. Byrnes is nondischargeable under




10
   One explanation for Mrs. Byrnes’ decision to stop paying HECM expenses is that she perceived
no benefit for doing so. If that is the reasons, there is nothing willful or malicious about that. As
Mr. Byrnes does not allege that there is equity in the house, the only value of the house is as a
place to live. The parties do not want to live together. Whoever lives in the house, it is unlikely a
state court would order the other spouse to pay half the HECM expenses. A reasonable course of
action would be to require the person living in the house. If neither spouse is willing to pay all
HECM expenses in exchange for the right to live in the house, then the house should be abandoned.
11
   This ruling has no effect on Mr. Byrnes’ right to pursue the § 523(a)(6) claim in Count One.


                                                -9-
 Case 20-01070-t        Doc 72     Filed 07/02/21 Entered 07/02/21 08:51:10 Page 9 of 12
§ 523(a)(7) is very weak. The alleged debt is owed to Mr. Byrnes, not to a governmental unit.

Because of that, § 523(a)(7) does not apply. Furthermore, the reverse mortgage loan obligation is

not a “fine, penalty, or forfeiture.” Governmental units hold lots of mortgages. The debts secured

by those mortgages do not come within § 523(a)(7). Finally, Mr. Byrnes lacks standing to assert

that any debt owed to a governmental unit by Mrs. Byrnes is nondischargeable. The § 523(a)(7)

claim will be dismissed.

F.      Plaintiff’s § 523(a)(15) Claim.

     A chapter 7 discharge does not discharge a debt:

        to a spouse, former spouse, or child of the debtor and not of the kind described in
        paragraph (5) that is incurred by the debtor in the course of a divorce or separation
        or in connection with a separation agreement, divorce decree or other order of a
        court of record, or a determination made in accordance with State or territorial law
        by a governmental unit[.]

§ 523(a)(15). Mrs. Byrnes argues that the HECM expenses were not incurred “in the course of

divorce or separation,” but before their marital troubles began. She also points out that the alleged

debt is not the result of any separation agreement or court order.

        Mr. Byrnes responds that his claim arose when he and Mrs. Byrnes were in the “course of

separation,” so § 523(a)(15) applies. His argument lacks merit for a number of reasons. First,

§ 523(a)(15) is limited to proceedings for divorce or legal separation. It is not enough just to move

out. See, e.g., In re Taylor, 737 F.3d 670, 681 (10th Cir 2013) (“when Congress originally enacted

§ 523(a)(15), it was concerned with the dependent spouse who, as part of the divorce agreement,

negotiated a lower support payment in exchange for the nondependent spouse shouldering more

of the marital debt”); In re Fellner, 256 B.R. 898, 902 (8th Cir. BAP 2001) (“Section 523(a)(15)

excepts from discharge . . . debts arising out of marital dissolution proceedings” (emphasis

added)); In re Moeder, 220 B.R. 52, 54 (8th Cir. BAP 1998) (same); In re McKinnis, 287 B.R.




                                              -10-
Case 20-01070-t       Doc 72     Filed 07/02/21 Entered 07/02/21 08:51:10 Page 10 of 12
245, 257 (Bankr. E.D. Mo. 2002) (“The [p]laintiff has the burden of proof in establishing that the

debt at issue is one that arises in the course of a divorce or in connection with a separation

agreement and decree.”). Mr. Byrnes does not allege in the amended complaint that there is a

pending divorce or separation action.12 The current proceeding, the only one pending between the

parties, is not a divorce or separation proceeding.

        Second, there is no question that the HECM was signed long before Mrs. Byrnes moved

out, and thus was not incurred in the course of any separation or divorce. See. e.g., In re Yelverton,

2012 WL 4434087, at *10 (Bankr. D.D.C.) (business arrangements between spouses do not come

within 5213(a)(15) if they were entered into before the divorce and are not addressed in a property

settlement agreement of court order); see also In re Hosterman, 2007 WL 2973592, at *3 (Bankr.

N.D. Okla.) (“[t]he focus . . . is the nature of the debt,” i.e., whether it was made “in connection

with the [d]ivorce decree” (emphasis added)); see generally In re Shepard, 2008 WL 5157898, at

*2 (Bankr. D.N.M.) (“Despite any previous obligations or arrangements, the Marital Settlement

Agreement created new rights to payment that were independent of the debtor's preexisting liability

. . . [and] therefore “falls squarely within the exception to discharge set forth in § 523(a)(15).”); In

re Gibson, 219 B.R. 195, 204-05 (6th Cir. BAP 1998) (a debt is incurred within the meaning of

§ 523(a)(15) when the domestic relations court issues its decree).

        Third, the allegation in the complaint is that “A judgment obtained against the debtor on

Count Two also represents a debt or a contract obligation owed to a spouse and exempt from

discharge by 11 USC Section 523 (a) 15.” Thus, the complaint focuses on the judgment Mr. Byrnes




12
   In New Mexico, a spouse “may institute proceedings in the district court for a division of
property, disposition of children or alimony, without asking for or obtaining in the proceedings, a
dissolution of marriage.” N.M.S.A. § 40-4-3; see also Gilmore v. Gilmore, 106 N.M. 788, 791-92
(Ct. App. 1988) (New Mexico recognizes court-sanctioned separations).


                                               -11-
Case 20-01070-t        Doc 72     Filed 07/02/21 Entered 07/02/21 08:51:10 Page 11 of 12
asks the Court to enter, not the underlying HECM obligation. For the reasons stated above, the

Court lacks jurisdiction to enter “family law” judgments like the one Mr. Byrnes requests.

       If Mr. Byrnes wants a court order on Mrs. Byrnes’ obligations under the HECM that might

qualify under § 523(a)(15), then he must file a petition for divorce or separation in state court and

seek such an order from the state court judge. Mr. Byrnes’ § 523(a)(15) claim fails.

                                            Conclusion

       Mrs. Byrnes’ motion to dismiss Count Two of the complaint is well taken and will be

granted by a separate order.




                                              ___________________________
                                              Hon. David T. Thuma
                                              United States Bankruptcy Judge

Entered: July 2, 2021
Copies to: counsel of record

Barry J. Byrnes
1857 Paisano Rd.
Las Cruces, N.M. 88005




                                              -12-
Case 20-01070-t       Doc 72     Filed 07/02/21 Entered 07/02/21 08:51:10 Page 12 of 12
